      Case 1:14-cv-01904-EGS-ZMF Document 179 Filed 07/02/21 Page 1 of 8
                                                             Leave to file GRANTED.
                                                             /s/_____________________
                                                             EMMET G. SULLIVAN
                                                             UNITED STATES
                       UNITED STATES DISTRICT COURT
                                                             DISTRICT COURT JUDGE
                       FOR THE DISTRICT OF COLUMBIA
                                                             Dated: July 2, 2021
EUGENE NYAMBAL,                               )
                                              )
       Plaintiff,                             )
                                              )
           v.                                 )     Case No.: 1:14-cv-01904-EGS
                                              )   Honorable Judge Emmet. G. Sullivan
ALLIEDBARTON SECURITY                         )
SERVICES, LLC,                                )
                                              )
       Defendant.                             )
_____________________________________

             PLAINTIFF’S MOTION FOR AMENDMENT AND CERTIFICATION OF
        THE ORDER OF JUNE 12, 2021 DENYING HIS MOTIONS FOR RECUSAL OF US
            JUDGE FOR INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)

       Plaintiff EUGENE NYAMBAL hereby moves to respectfully request that this Honorable

Court (1) state in writing whether the Order and underlying Memorandum of June 12, 2021

denying Plaintiff’s Three Motions for Recusal of US Judge (ECF No. 112, ECF No.137,

ECF No.159) involves a controlling question of law as to which there is substantial ground

for difference of opinion and that an immediate appeal from the order may materially advance

the ultimate termination of the litigation; (ii) amend the Order and certify the order to reflect the

language required by 28 U.S. Code § 1292 (b) and allow Plaintiff to file an Interlocutory Appeal.

       Given the fact that the Court has been denying Plaintiff’s due process rights by ruling

without docketing his documents and refusing to rule on the most critical Motions for an

extended period of time in this 7 year old case, the issue pertaining to the Judge’s recusal is a

controlling question of law because its resolution in interlocutory appeal would affect the

outcome of this case and materially advance the ultimate resolution of this litigation. Plaintiff

respectfully request that the Court grant permission to appeal under 28 U.S.C. § 1292(b).




                                                                                                    1
        Case 1:14-cv-01904-EGS-ZMF Document 179 Filed 07/02/21 Page 2 of 8




   I.       REQUEST TO AMEND ORDER OF JUNE 12, 2021 TO REFLECT THE
            LANGUAGE OF 28 U.S. Code § 1292 (b) AND PROVIDE JUSTIFICATION
            OF COURT DECISIONS UNDERPINNING THE RULINGS ON MOTIONS

   The Court denies Plaintiff’s three Motions for Recusal of US Judge on the grounds that the facts

demonstrate that Plaintiff did not meet the burden of showing by clear and convincing evidence that

the court has a “deep-seated favoritism or antagonism that would make fair judgment impossible,”

Liteky, 510 U.S. at 555.

   In support of its Order Denying Motion for Recusal, the Court used the following

arguments to show that it had no bias toward Mr. Nyambal:

A. Claims of bias are based on Misunderstood Court Rulings, Orders, and Stipulation fail to

   demonstrate, by clear and convincing evidence, a “deep-seated favoritism or antagonism that

   would make fair judgment impossible.” (e.g. (i) Plaintiff’s misunderstanding of the legal

   standards pursuant to which a motion to dismiss is analyzed; (ii) Plaintiff’s unfounded claim

   that he was prohibited from filing any motion except a notice of appeal (see ECF No. 131 at

   8, 13) because he misunderstood the orders stating that he may file motions with leave of

   court, see Minute Order (Sept. 19, 2019), Minute Order (May 22, 2020); (iii) Plaintiff’s

   erroneous contention that the Court mislead him into thinking he would be able to file an

   amended complaint, see ECF No. 112 at 14-15; but he misunderstands that the Court set a

   briefing schedule on the motion to amend. See Minute Order (March 1, 2019); (iv) Plaintiff’s

   claims bias because Allied Barton has not made its initial disclosures, see ECF No. 112 at 12,

   ECF No. 131 at 6; but in the parties’ meet and confer statement, they stipulated to dispense

   with initial disclosures, see ECF No. 44 at 4 and; (v) Mr. Nyambal claims bias because the

   Court entered the third scheduling Order sua sponte, see ECF No. 112 at 14; ECF No. 131 at

   7-8, 14; ECF No. 137 at 6.




                                                                                                  2
     Case 1:14-cv-01904-EGS-ZMF Document 179 Filed 07/02/21 Page 3 of 8




B. Claims of bias based on Alleged Threats and Hostility in the language of the Minute Order of

   September 19, 2019 was unfounded because such orders are routinely sent to litigants.

C. Claims of bias Based on Court Rulings (Motions to Amend the Complaint. stays and three

   modifications of Scheduling Orders do not reflect by clear and convincing evidence, that the

   court has a “deep-seated favoritism toward Defendant or antagonism toward Plaintiff that would

   make fair judgment impossible,” Liteky, 510 U.S. at 555. Therefore, recusal is not required.

D. Claims that Motions Found as Moot or Dismissed Without Prejudice demonstrate bias are

   unfounded. Plaintiff has failed to demonstrate, by clear and convincing evidence, a “deep-

   seated favoritism or antagonism that would make fair judgment impossible,” Liteky, 510 U.S. at

   555. Accordingly, his claims do not provide a reasonable basis to question the Court’s

   impartiality. Loving Spirit Foundation, Inc., 392 F.3d at 493. Therefore, recusal is not required.

E. Claims Based on the Length of Time the Case and Certain Motions Have Been Pending

   (Motion for Reconsideration filed in February 2016 and Length of Time This Case Has Been

   Pending) do not provide a reasonable basis to question the Court’s impartiality. Loving Spirit

   Foundation, Inc., 392 F.3d at 493. Therefore, recusal is not required.

F. Claims Regarding Other Cases (claims that the Court’s impartiality can be questioned based on

   its rulings in Nyambal v. International Monetary Fund and its failure to timely transfer the proof

   of payment of his Appeal fees to the Court of Appeals do not demonstrate that the Court was

   biased toward him because he failed to understand the grounds of the summary dismissal of his

   case by the Court of Appeals.

G. Claims of bias Regarding Refusing to Docket Filings, Time Taken to File Documents on the

   Docket and the court’s violation of its own scheduling orders are unfounded. Mr.

   Nyambal’s claims of bias because of allegedly missing documents on the docket, because of

   time lags in the docketing of his filings, and because Allied Barton is able to file its



                                                                                                        3
      Case 1:14-cv-01904-EGS-ZMF Document 179 Filed 07/02/21 Page 4 of 8




   documents via CM/ECF. He fails to demonstrate, by clear and convincing evidence, a “deep-

   seated favoritism or antagonism that would make fair judgment impossible. Accordingly, his

   claims do not provide a reasonable basis to question the Court’s impartiality. Loving Spirit

   Foundation, Inc., 392 F.3d at 493. Therefore, recusal is not required.

   II.     LEGAL STANDARD FOR CERTIFICATION OF ORDER FOR
           INTERLOCUTORY APPEAL

   28 U.S.C. § 1292(b) permits a non-final order to be certified only when a district judge “shall

be of the opinion that the following three conditions are met: (1) the order involves a “controlling

question of law,” (2) there is a “substantial ground for difference of opinion” concerning the

legal question , and (3) “an immediate appeal from the order may materially advance the ultimate

termination of the litigation.” GTE New Media Servs. Inc. v. Ameritech Corp., 44 F. Supp. 2d

313, 316 (D.D.C. 1999). The decision to permit an interlocutory appeal under § 1292(b) is within

the district court’s discretion. See Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 47 (1995).

   28 U.S.C. § 1292(b) (requires the district court to “state in writing in such order” that the

three elements are met. If the original order does not identify a question of law suitable for

interlocutory appeal, it may be amended to include the requisite certification language. A District

Court can accomplish certification of a previously issued order in one of two ways to include :

BY amendment of the order itself, Fed. R. App. 5(a)(3) (calling for the district court to “amend

its order, either on its own or in response to a party’s motion, to include the required permission

or statement”); Halliburton Co. Benefits Comm. v. Graves, 191 F. App’x 248, 251 (5th Cir.

2006) (per curiam) (advising parties seeking review of a partial summary judgment order to

“move the district court to amend its order to include the 28 U.S.C. § 1292(b) certification

language, pursuant to Fed. R. App. P.5(a)(3)”); OR BY entry of a separate order, see. E.g.. In re

Hamilton, 122 F.3d 13, 14(7th Circuit. 1997); Marisol by Forbes v. Guiliani, 104 F.3d, 524, 527-



                                                                                                   4
       Case 1:14-cv-01904-EGS-ZMF Document 179 Filed 07/02/21 Page 5 of 8




29 (2Circ, 1996). Upon the Court’s certification of the Order for interlocutory appeal, the movant

must petition the Circuit Court for interlocutory review within ten days.

    III.       THE CRITERIA FOR AN IMMEDIATE INTERLOCUTORY APPEAL TO BE MET

           A. The Minute Order should Present a “Pure Question of Law that is Controlling”

           Under the first factor specified in section 1292(b), a litigant may take an interlocutory appeal

if the underlying order “involves a controlling question of law.” A "pure question of law is a

question that the reviewing court could decide quickly and cleanly without having to study the

record. The question presented on appeal must also be "controlling." § 1292(b). A question is

controlling when "reversal of the district court's order would terminate the action" if decided

incorrectly, would be reversible error on final appeal, Katz, 496 F, 2d at 755, or if incorrectly decided

and appealed immediately, would bring an end to the action, Klinghoffer v. S.N.C. achille Lauro, 921

F, 2d 21, 24 (2nd Circuit, 1990).“All that must be shown in order for a question to be “controlling” is

that resolution of the issue on appeal could materially affect the outcome of the litigation in the

district court (accord Johnson v. Burken. 930 F2d 1202, 1205, 1206 (7th Circ. 1991); see also In re

Cement Antitrust Litigation, 673 F.2d at 1026

           Petitioner will therefore submit his “controlling” questions of law” as soon as the Court

provide an amended order and the supporting opinions reflecting the requirements of § 1292(b).

           B. There is Substantial Ground for Differing Opinions in the Minute Order Ruling

           The second prong of § 1292(b), that there be "substantial ground for difference of

opinion" on the issue, requires a "genuine doubt as to whether the district court applied the

correct legal standard in its order." .... This may mean that there is "conflicting authority on the

issue" or that "the issue is particularly difficult and is one of first impression."... The requirement

is that the question of law be one as to which there is a substantial ground for difference. However

there need not to be actual difference of opinion. Contestability is critical.



                                                                                                          5
      Case 1:14-cv-01904-EGS-ZMF Document 179 Filed 07/02/21 Page 6 of 8



        Plaintiff will submit his grounds for differing opinions as soon as the Court provide an

amended order and the supporting opinion reflecting the requirements of § 1292(b).

        C. An Immediate Appeal from the Order Will Materially Advance the Ultimate
           Termination of the Litigation

        The third prong of § 1292(b) requires that in determining whether to certify an

interlocutory appeal, a court considers whether an "immediate appeal from the order may

materially advance the ultimate termination of the litigation[.]"28 U.S.C. § 1292(b). To

materially advance the ultimate termination of the litigation, petitioner should show that immediate

appeal will substantially shorten the litigation.

        In this instant case, an immediate appeal will help avoid protracted litigation and reduce

discovery, pre-trial and trial expenses for the parties and the court. The case was severally reset to

early discovery. The parties will be preparing a new scheduling order. There are pending Motions

that can help terminate this case earlier. Reducing the time and cost of this protracted litigation and

saving the court’s resources are controlling questions (see. Ahrenholtz, 219 F.3d at 677; or

Kuehner v. Dickinson& Co., 84 F.3d 316, 318-19 (9th Circ. 1996).

                                      IV. CONCLUSION
        Based on the foregoing, Plaintiff respectfully prays the District Court to: (1) amend the

Minute order of June 12, 2021 to reflect the language required by 28 U.S. Code § 1292(b) and;

(2) certify the Interlocutory Appeal.

                                                       Respectfully submitted



                                                       Eugene NYAMBAL, PRO SE

                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFIE that on the 21th day of June 2021, a copy of the foregoing was served
electronically on:




                                                                                                      6
     Case 1:14-cv-01904-EGS-ZMF Document 179 Filed 07/02/21 Page 7 of 8




Edward C. Bacon (DC Bar No. 270124)
Richard S. Schrager (DC Bar No. 349530)
BACON, THORNTON & PALMER, LLP
6411 Ivy Lane, Suite 500
Greenbelt, MD 20770-1411
(301) 345-7001
ebacon@lawbtp.com
rschrager@lawbtp.com
Counsel for Defendant



                           Eugene Nyambal PRO SE
                           C/o Christine TAMBI
                           9861 Good Luck Road, Appt. 2
                           Lanham, MD 20706
                           Email: enyambal@yahoo.com




                                                                          7
      Case 1:14-cv-01904-EGS-ZMF Document 179 Filed 07/02/21 Page 8 of 8




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

EUGENE NYAMBAL,                     )
                                    )
      Plaintiff,                    )
                                    )
          v.                        )            Case No.: 1:14-cv-01904-EGS
                                    )
ALLIEDBARTON SECURITY               )
SERVICES, LLC,                      )
                                    )
      Defendant.                    )
_____________________________________

                               PROPOSED ORDER

Upon consideration of Petitioner’s Motion to amend and the Minute Orders of June 12, 2021 in
order to certify the Interlocutory appeal and reflect the language required by 28 U.S. Code
§ 1292(b) in this interlocutory order and the accompanying opinion and; consideration of any
opposition by Defendant,

it is hereby
                     ORDERED, that Petitioner’s Motion is

                     GRANTED.

                     SO ORDERED.

          Date:________________                    __________________________________

                                                          JUDGE EMMET G. SULLIVAN

                                                               United States District Judge




                                                                                           1
